DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered [see pages 2, 3 and 16 for references not cited on information disclosure statement].
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shear wave velocity VS [claim 1], reference sensor [claim 8], “identical in terms of substrate, interdigital electrodes and guide layer” [claim 8], delay section [claim 8], the functional layer of the reference sensor [claim 8] and idenetical magnetic field sensor elements [claim 10] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: there are no section headings in the specification.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation "a delay section" in line 3 is duplicant positive recitation for this limitation in the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 1 of the claim, “The magnetic field senor” should be change to --A magnetic field sensor-- since the claim is an independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graebner et al (5959388).

    PNG
    media_image1.png
    244
    409
    media_image1.png
    Greyscale


Regarding claim 1, Graebner et al disclose [see Fig. 1A] a magnetic field sensor element (magnetically device 9) comprising a piezoelectric substrate (piezoelectric material 10) having a predetermined shear wave velocity Vs, two pairs of interdigital electrodes (transducers 13 and 14) [see column 3, lines 21-22], arranged on the substrate (10) on the ends of a delay section [the surface area between transducers 13 and 14], having a period length p of at least 10 micrometers [see col. 3, lines 25-29], and a non-magnetic, electrically non-conductive guide layer (adhesive layer 11) arranged on the substrate (10) along the delay section and a magnetostrictive functional layer (magnetostrictive substrate 12) [see col. 3, lines 20-21] arranged on the guide layer (11), wherein the shear wave velocity in the guide layer (11) is smaller than Vs, and wherein a) the substrate (10) is oriented to generate and propagate mechanical shear waves upon applying a temporally periodic, electrical voltage to at least one interdigital electrode pair (13 and 14) in the range of frequency Vs/p and b) the thickness of the guide layer (11) is at least 10% and at most 30% of the period length p of the interdigital electrodes (13 and 14).
Regarding claim 2, Graebner et al disclose wherein the substrate (10) is formed of a material from the group comprising quartz, lithium niobate and lithium tantalate [see col. 3, lines 34-35] and the interdigital electrodes (13 and 14) are arranged on predetermined cut surfaces.
Regarding claim 3, Graebner et al disclose wherein the density of the material of the guide layer (11) is lower than the density of the substrate (10) material.

Regarding claim 6, Graebner et al disclose wherein the magnetostrictive functional layer (12) is formed as a layer system that comprises successive layers deposited of an antiferromagnetic material and a ferromagnetic material in an alternating arrangement [see col. 3, lines 45-68].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Graebner et al (5959388).
Regarding claim 7, Graebner et al disclose wherein for each two pairs of interdigital electrodes (13 and 14) arranged at the ends of the delay section [surface space between transducer 13 and 14]. However, the prior art does not disclose a third pair of interdigital electrodes as claimed. It is well known to have a third pair of interdigital electrodes where needed by a user [see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have an additional interdigital electrodes where needed since it was held that 
Regarding claim 9, Graebner et al disclose [see Figs. 1A-1B] a magnetic field sensor element (magnetically device 9) comprising a piezoelectric substrate (piezoelectric material 10) having a predetermined shear wave velocity Vs, at least one pair of interdigital electrodes (transducers 13 and 14) [see column 3, lines 21-22], arranged on the substrate (10)  in a running space [surface space between transducers 13 and 14] having a period length p of at least 10 micrometers [see col. 3, lines 25-29], at least one reflectors (reflector 16) arranged at the ends of the running space for acoustic shear waves of wavelength p, and a non-magnetic, electrically non-conductive guide layer (adhesive layer 11) arranged on the substrate (10) along the running space and a magnetostrictive functional layer (magnetostrictive substrate 12) [see col. 3, lines 20-21] arranged on the guide layer (11), wherein the shear wave velocity in the guide layer (11) is smaller than Vs, and wherein a) the substrate (10) is oriented to generate and propagate mechanical shear waves when subjecting at least one interdigital electrode pair (13 and 14) to a time-periodic, electrical voltage to at least one interdigital electrode pair (13 and 14) in the range of frequency Vs/p and b) the thickness of the guide layer (11) is at least 10% and at most 30% of the period length p of the interdigital electrodes (13 and 14). However, the prior art does not disclose two reflectors as claimed. It is well known to have a two reflectors where needed by a user [see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have an additional reflector where needed since it was held that mere 
Regarding claim 10, Graebner et al disclose A magnetic field gradient sensor element (magnetically device 9), comprising magnetic field sensor element (9) further comprising parallel aligned delay sections or running spaces [surface space between transducers 13 and 14] of the magnetic field sensor element (9) perpendicular to a common center axis. However, the prior art does not disclose identical magnetic field sensor element as claimed. It is well known to have more than one magnetic field sensor element where needed by a user [see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have an additional magnetic field sensor element where needed since it was held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4, the primary reason for the allowance of the claim is due to the magnetic field sensor comprising wherein the guide layer is formed of at least one material from the group comprising silicon dioxide, zinc oxide, polydimethylsiloxane, polymethylmethacrylate (PMMA) and polyimide.
Regarding claim 8, the primary reason for the allowance of the claim is due to the magnetic field sensor double element comprising a magnetic field sensor element characterized by a reference sensor element adjacent to the magnetic field sensor element which is identical in terms of substrate, interdigital electrodes and guide layer with the magnetic field sensor element and a delay section parallel to the delay section of the magnetic field sensor element, wherein the functional layer of the reference sensor element has the same acoustic properties as the functional layer of the magnetic field and is formed from a non-magnetostrictive material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858